DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 10/4/2021 is acknowledged.
Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan (US 2016/0159471).


Regarding claim 1, Chan discloses an aircraft including an inclined rotor array, the aircraft comprising: a body (B); a plurality of arms (S, A) outwardly extending from the body (B); a plurality of rotors (R) arranged on the arms (S, A); and a controller (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) configured to control rotation speeds of the rotors (R), wherein the arms (S, A) extend from the body (B) to be inclined outwardly and upwardly or outwardly and downwardly (Figs. 8B-F, 11B-E, 21A-D) such that the rotors (R) are inclined (wherein the rotors can be inclined individually or simultaneously), or the rotors (R) are arranged to be inclined (Figs. 8B-F, 11B-E, 21A-D) relative to the body (B), and wherein the rotors (R) inclined relative to the body (B) are inclined based on a horizontal plane when the aircraft (V) lands and the rotors (R) are arranged on a first plane (Fig. 11G, left side rotors) and a second plane (Fig. 11G, right side rotors).

Regarding claim 2, Chan discloses wherein the rotors (R) include: a first rotor (R) disposed on the first plane (Fig. 11G, left side rotors); a second rotor (R) disposed on the first plane (Fig. 11G, left side rotors) and having a rotation axis parallel with a rotation axis of the first rotor (R); a third rotor (R) disposed on the second plane (Fig. 11G, right side rotors) and symmetrical to the second rotor (R) based on the body (B); and a fourth rotor (R) disposed on the second plane (Fig. 11G, right side rotors), having a rotation axis parallel with a rotation axis of the third rotor (R), and symmetrical to the first rotor (R) based on the body (B).

Regarding claim 5, Chan discloses wherein the arms (S, A) are individually extended and contracted relative to the body (B) such that a distance between each of the rotors (R) and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0159471).

Regarding claims 3-4, Chan discloses the invention substantially as set forth above for claim 1, but does not expressly disclose the specifics of 
    PNG
    media_image1.png
    45
    598
    media_image1.png
    Greyscale
.
 However, Chan discloses an aircraft (B) with the same design configurations that allows for the reconfiguration settings of the rotors (R) based on the functions of the mission and flight conditions.  The control system (Fig. 25, UAV system which manages, monitors and controls the power, configuration, operation and communication systems) monitors and controls the operational conditions of the aircraft (B) based on said mission and flight conditions and describes equations based on the reconfiguration settings of the rotors in paragraphs [0100]-[0101].  Paragraph [0106] further discloses the rotor rotational speed is reconfigurable by the 
Therefore, it would have been obvious for one of ordinary skill in the art to apply the equation as set forth above, as Chan has disclosed the structural configuration and outlined the reconfiguration settings of the rotors, arms, and booms.  As such, the design incentives provided a reason to make an adaptation and the equation of the invention resulted from application of prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642